Name: COMMISSION REGULATION (EC) No 990/97 of 30 May 1997 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: prices;  plant product
 Date Published: nan

 31 . 5 . 97 PENH Official Journal of the European Communities No L 141 /73 COMMISSION REGULATION (EC) No 990/97 of 30 May 1997 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vege ­ tables ('), as last amended by Regulation (EC) No 2375/96 (2), and in particular Article 4 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (3), as last amended by Regu ­ lation (EC) No 1 50/95 (4), and in particular Article 3 (3) thereof, Whereas Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multila ­ teral trade negotiations, the criteria whereby the Commis ­ sion fixes the standard values for imports from third countries, in respect of the products and periods stipu ­ lated in the Annex thereto; Whereas, in compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation , HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto . Article 2 This Regulation shall enter into force on 31 May 1997 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 30 May 1997 . For the Commission Franz FISCHLER Member of the Commission (') OJ No L 337, 24. 12 . 1994, p. 66 . (2) OJ No L 325, 14 . 12 . 1996, p. 5. (3) OJ No L 387, 31 . 12 . 1992, p. 1 . ( «) OJ No L 22, 31 . 1 . 1995, p. 1 . No L 141 /74 EN Official Journal of the European Communities 31 . 5 . 97 ANNEX to the Commission Regulation of 30 May 1997 establishing the standard import values for determining the entry price of certain fruit and vegetables (ECU/100 kg) CN code Third country Standard import code (') value 0702 00 30 212 61,9 999 61,9 0709 90 75 052 66,1 999 66,1 0805 10 31 , 0805 10 33 , 0805 10 35 052 65,1 204 42,6 448 29,0 600 46,0 624 40,1 999 44,6 0805 30 20 388 75,5 528 58,2 999 66,9 0808 10 61 , 0808 10 63 , 0808 10 69 060 53,0 388 108,6 400 81,7 404 112,7 508 81,3 512 76,7 528 71,4 804 91,7 999 84,6 0809 20 39 400 247,4 999 247,4 (') Country nomenclature as fixed by Commission Regulation (EC) No 68 /96 (OJ No L 14, 19 . 1 . 1996, p. 6). Code '999' stands for ' of other origin '.